Exhibit 10.5

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of February 7, 2007, is
entered into between AVIATION TECHNOLOGIES, INC., a Delaware corporation, AVTECH
CORPORATION, a Washington corporation, TRANSICOIL CORP., a Delaware corporation,
WEST COAST SPECIALTIES, INC., a Washington corporation, MALAYSIAN AEROSPACE
SERVICES, INC., a Delaware corporation (each a “New Subsidiary” and
collectively, the “New Subsidiaries”) and CREDIT SUISSE, as Agent, under that
certain Credit Agreement, dated as of June 23, 2006, as amended by Amendment No.
1, dated as of January 25, 2007, and as amended from time to time (as amended,
the “Credit Agreement”), among TransDigm Inc., a Delaware corporation (the
“Borrower”), TransDigm Group Incorporated, a Delaware corporation, the
Subsidiaries of the Borrower from time to time party thereto, the Lenders from
time to time party thereto and the Agent.  All capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Credit Agreement.

Each New Subsidiary and the Agent, for the benefit of the Lenders, hereby agrees
as follows:

1.             Each New Subsidiary hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, each New Subsidiary will be deemed to
be a Loan Party under the Credit Agreement and a Loan Guarantor for all purposes
of the Credit Agreement and shall have all of the obligations of a Loan Party
and a Loan Guarantor thereunder as if it had executed the Credit Agreement. 
Each New Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Credit
Agreement, including without limitation (a) all of the representations and
warranties of the Loan Parties set forth in Article III of the Credit Agreement
(to the extent made or deemed made on or after the effective date hereof), (b)
all of the covenants set forth in Articles V and Vl of the Credit Agreement and
(c) all of the guaranty obligations set forth in the Guarantee and Collateral
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, each New Subsidiary, subject to the limitations set forth in the
Guarantee and Collateral Agreement, hereby absolutely and unconditionally
guarantees, jointly and severally with the other Loan Guarantors, to the Agent
and the Lenders, the prompt payment of the Secured Obligations in full when due
(whether at stated maturity, upon acceleration or otherwise) to the extent of
and in accordance with Guarantee and Collateral Agreement.

2.             If required, each New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the Agent in
accordance with the Credit Agreement.

3.             Each New Subsidiary hereby waives acceptance by the Agent and the
Lenders of the guaranty by each New Subsidiary upon the execution of this
Agreement by each New Subsidiary.

4.             This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.

5.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

[Signature Page Follows]

 


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

AVIATION TECHNOLOGIES, INC.

 

AVTECH CORPORATION

 

TRANSICOIL CORP.

 

WEST COAST SPECIALTIES, INC.

 

MALAYSIAN AEROSPACE SERVICES, INC.

 

 

 

 

 

by:

/s/ Gregory Rufus

 

 

 

Name: Gregory Rufus

 

 

Title:  Secretary and Treasurer

 

 

 

Acknowledged and accepted:

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Agent

 

 

 

 

 

by

/s/ Jay Chall

 

 

 

Name: Jay Chall

 

 

Title:  

 

 

 

 

 

by

/s/ Laurence Lapeyre

 

 

 

Name: Laurence Lapeyre

 

 

Title: Associate

 

 

Signature PageJoint Agreement


--------------------------------------------------------------------------------